As filed with the Securities and Exchange Commission on May 13, 2014 File No. 333-124761 File No.811-21764 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 18 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 21 [ X ] WINTERGREEN FUND, INC. (Exact Name of Registrant as Specified in Charter) 615 E. Michigan Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) (888) 468-6473 (Registrant’s Telephone Number, Including Area Code) Steven Graff Wintergreen Advisers, LLC 333 Route 46 West, Suite 204 Mountain Lakes, NJ 07046 (Name and Address of Agent for Service) Copies to: Patricia A. Poglinco Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 18 to the Registration Statement on FormN-1A for Wintergreen Fund, Inc. (the “Fund”) hereby incorporates PartsA, B and C from the Fund’s PEANo.17 on FormN-1A filed April 25, 2014.This PEANo.18 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.17 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the city of Portland, and State of Maine, on May 13, 2014. WINTERGREEN FUND, INC. By: /s/ Richard J. Berthy Name: Richard J. Berthy Title: President Pursuant to the requirements of the Securities Act, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and date(s) indicated. Signature Title Date Principal Executive Officer Richard J. Berthy By: /s/ Richard J. Berthy Name: Richard J. Berthy President May 13, 2014 Principal Financial and Accounting Officer Trudance L.C. Bakke By: /s/ Trudance L.C. Bakke Name: Trudance L.C. Bakke Treasurer May 13, 2014 Director Nathan Adler By: /s/ Richard J. Berthy Name: Richard J. Berthy Title: Attorney in Fact* Director May 13, 2014 Director Bradden Backer By: /s/ Richard J. Berthy Name: Richard J. Berthy Title: Attorney in Fact* Director May 13, 2014 Director Joseph Bree By: /s/ Joseph Bree Name: Joseph Bree Director May 13, 2014 Director John Keffer By: /s/ Richard J. Berthy Name: Richard J. Berthy Title: Attorney in Fact* Director May 13, 2014 Director John Wakely By: /s/ Richard J. Berthy Name: Richard J. Berthy Title: Attorney in Fact* Director May 13, 2014 * Pursuant to powers of attorney previously filed as Other Exhibit to this Registration Statement and incorporated herein by reference. EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
